Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 26th, 2019 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (US 2009/0002853) in view of Yang (US 2013/0271853).

    PNG
    media_image1.png
    659
    629
    media_image1.png
    Greyscale

Regarding claim 1, Yuan discloses a plastic lens assembly (Fig. 1, [0017], “The first and second lens 12, 13 each can be made of plastic”), comprising: 
at least two plastic lens elements ([0017], “The first and second lens 12, 13 each can be made of plastic”) comprising: 

a second plastic lens element (13, [0017], “The first and second lens 12, 13 each can be made of plastic”) having a second optical effective portion (131) and a second peripheral portion (132), wherein the second peripheral portion surrounds the second optical effective portion (as shown in Fig. 1); and wherein at least one optical gap is formed between the first optical effective portion and the second optical effective portion (as shown in Fig. 1, there is an air gap between the first and second lens), wherein a refractive index of the optical gap is Na (optical air gap has an inherent refractive index of 1). 
Yuan does not specifically disclose at least one cementing glue coating disposed between the first optical effective portion and the second optical effective portion, and for cementing the first plastic lens element and the second plastic lens element, the cementing glue coating is farther from a center of the first optical effective portion than the optical gap is therefrom; a refractive index of the cementing glue coating is Ng, and the following condition is satisfied: 0.52                 
                    <
                
             Na/Ng                  
                    <
                
             1.0.
However Yang, in the same field of endeavor, teaches at least one cementing glue coating (30) disposed between the first optical effective portion (11) and the second optical effective portion (21), and for cementing the first plastic lens element and the second plastic lens element (as shown in Fig. 3), the cementing glue coating is farther from a center of the first optical effective portion than the optical gap is therefrom (as shown in Fig. 3); a refractive index                 
                    <
                
             Na/Ng                  
                    <
                
             1.0 ([0017], “a refractive index of the adhesive layer is in a range between 1.2 and 1.8”, with air as the optical gap material, a range of 0.56                 
                    <
                
             Na/Ng                  
                    <
                
             0.83 can be obtained. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plastic lens assembly of Yuan with the at least one cementing glue coating disposed between the first optical effective portion and the second optical effective portion, and for cementing the first plastic lens element and the second plastic lens element, the cementing glue coating is farther from a center of the first optical effective portion than the optical gap is therefrom; a refractive index of the cementing glue coating is Ng, and the following condition is satisfied: 0.52                 
                    <
                
             Na/Ng                  
                    <
                
             1.0 as taught by Yang, for the purpose of improving the optical performance of the lens assembly. 
Regarding claim 2, Yuan in view of Yang teaches as is set forth in claim 1 rejection and Yuan further teaches wherein the optical gap is an air gap (as shown in Fig. 1, the gap is made of air). 
Regarding claim 3, Yuan in view of Yang teaches as is set forth in claim 2 rejection and Yuan further teaches wherein a width of the optical gap close to a central axis of the plastic lens assembly is d (examiner labeled Fig. 1), a maximum width of the optical gap close to the cementing glue coating is ET (examiner labeled Fig. 1), and the following condition is satisfied: 0                 
                    <
                
             ET/d                  
                    <
                
             0.90 (estimated from examiner labeled Fig. 1, ET/d = 0.32).
Regarding claim 4, Yuan in view of Yang teaches as is set forth in claim 3 rejection and Yuan further teaches wherein the width of the optical gap close to the central axis of the plastic lens assembly is d (examiner labeled Fig. 1), the maximum width of the optical gap close to the                 
                    <
                
             ET/d                  
                    <
                
             0.40 (estimated from examiner labeled Fig. 1, ET/d = 0.32).
Regarding claim 5, Yuan in view of Yang teaches as is set forth in claim 1 rejection but does not specifically disclose wherein a central thickness of the cementing glue coating is ETM, and the following condition is satisfied: 0.02 mm                 
                    <
                
             ETM                  
                    <
                
             0.12 mm.
However, the central thickness of the cementing glue is “a result effective variable” because it confers to the lens size. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein a central thickness of the cementing glue coating is ETM, and the following condition is satisfied: 0.02 mm                 
                    <
                
             ETM                  
                    <
                
             0.12 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result-effective variable involves only routine skill in the art, MPEP2144.05.
One would have been motivated to have wherein a central thickness of the cementing glue coating is ETM, and the following condition is satisfied: 0.02 mm                 
                    <
                
             ETM                  
                    <
                
             0.12 mm, for the purpose of manufacturing a low profile lens assembly.
Regarding claim 6, Yuan in view of Yang teaches as is set forth in claim 1 rejection but does not specifically teach wherein the refractive index of the optical gap is Na, the refractive index of the cementing glue coating is Ng, and the following condition is satisfied: 0.56                 
                    <
                
             Na/Ng                  
                    <
                
             0.80.
Absent any showing of criticality and/or unpredictability, having wherein the refractive index of the optical gap is Na, the refractive index of the cementing glue coating is Ng, and the following condition is satisfied: 0.56                 
                    <
                
             Na/Ng                  
                    <
                
             0.80 would have been known to one of 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of by having wherein the refractive index of the optical gap is Na, the refractive index of the cementing glue coating is Ng, and the following condition is satisfied: 0.56                 
                    <
                
             Na/Ng                  
                    <
                
             0.80 for the purposes of using desired/available coating material and/or reducing the cost of the coating material.
Regarding claim 7, Yuan in view of Yang teaches as is set forth in claim 2 rejection and Yuan further teaches wherein the refractive index of the optical gap is Na (as shown in Fig. 1, the optical gap is comprised of air). 
Yuan in view of Yang does not specifically disclose the refractive index of the cementing glue coating is Ng, a refractive index of the first plastic lens element is N1, and the following condition is satisfied: Na/Ng                 
                    <
                
             Na                  
                    <
                
             N1/Na.
However Yang, in the same field of endeavor, teaches the refractive index of the cementing glue coating is Ng ([0017], “a refractive index of the adhesive layer is in a range between 1.2 and 1.8”) a refractive index of the first plastic lens element is N1 ([0026], “In the present embodiment, refractive indexes of the first and the second lenses 10, 20 are 1.5”), and the following condition is satisfied: Na/Ng                 
                    <
                
             Na                  
                    <
                
             N1/Na (Na/Ng <1, Na = 1, N1/Na > 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plastic lens assembly of Yuan with the refractive index of the cementing glue coating is Ng, a refractive index of the first plastic lens element is N1, and the following condition is satisfied: Na/Ng                 
                    <
                
             Na                  
                    <
                
             N1/Na as taught by 
Regarding claim 8, Yuan in view of Yang teaches as is set forth in claim 3 rejection and Yuan further teaches wherein a maximum width of the cementing glue coating farthest from the optical gap is ETT (as shown in examiner labeled Fig. 1, ET corresponds to ETT), a central width of the cementing glue coating is ETM (as shown in examiner labeled Fig. 1, ET corresponds to ETM), and the following condition is satisfied: 0.1                 
                    <
                
             ETT/ETM                  
                    <
                
             1.5 (ETT/ETM = 1).
Regarding claim 9, Yuan in view of Yang teaches as is set forth in claim 3 rejection and Yuan further teaches wherein the maximum width of the optical gap close to the cementing glue coating is ET (examiner labeled Fig. 1), a central width of the cementing glue coating is ETM (as shown in examiner labeled Fig. 1, ET corresponds to ETM), and the following condition is satisfied: 0.1                 
                    <
                
             ET/ETM                  
                    <
                
             1.5 (ET/ETM = 1).
Regarding claim 10, Yuan in view of Yang teaches as is set forth in claim 9 rejection but does not specifically disclose wherein the maximum width of the optical gap close to the cementing glue coating is ET, the central width of the cementing glue coating is ETM, and the following condition is satisfied: 0.1                 
                    <
                
             ET/ETM                  
                    <
                
             1.0. 
However, the width of the cementing glue and optical gap are “result effective variables” because they confer to the lens size. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the maximum width of the optical gap close to the cementing glue coating is ET, the central width of the cementing glue coating is ETM, and the following condition is satisfied: 0.1                 
                    <
                
                             
                    <
                
             1.0, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result-effective variable involves only routine skill in the art, MPEP2144.05.
One would have been motivated to have wherein the maximum width of the optical gap close to the cementing glue coating is ET, the central width of the cementing glue coating is ETM, and the following condition is satisfied: 0.1                 
                    <
                
             ET/ETM                  
                    <
                
             1.0, for the purpose of manufacturing a low profile lens assembly.
Regarding claim 11, Yuan in view of Yang teaches as is set forth in claim 10 rejection and Yuan further teaches wherein the optical gap is gradually reduced from a position close to a center region thereof to a peripheral region thereof (as shown in Fig. 1, the optical gap decreases as it moves further away from the optical axis). 
Regarding claim 12, Yuan in view of Yang teaches as is set forth in claim 2 rejection and Yuan further teaches wherein two surfaces of the cementing glue coating are aspheric ([0017], “The first and second lens … in a spherical or aspherical shape”).
Regarding claim 13, Yuan in view of Yang teaches as is set forth in claim 2 rejection and Yuan further teaches wherein two surfaces of the optical gap are aspheric ([0017], “The first and second lens … in a spherical or aspherical shape”).
Regarding claim 14, Yuan in view of Yang teaches as is set forth in claim 3 rejection but does not specifically disclose wherein a vertical distance between a position of the optical gap farthest from the central axis and the central axis is Yet, a maximum radius of the optical effective portion of the first plastic lens element facing to the cementing glue coating is Y12, and the following condition is satisfied: Yet/Y12                  
                    <
                
             0.95. 
                
                    <
                
             0.95, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result-effective variable involves only routine skill in the art, MPEP2144.05.
One would have been motivated to have wherein a vertical distance between a position of the optical gap farthest from the central axis and the central axis is Yet, a maximum radius of the optical effective portion of the first plastic lens element facing to the cementing glue coating is Y12, and the following condition is satisfied: Yet/Y12                  
                    <
                
             0.95, for the purpose of manufacturing a low profile lens assembly.
Regarding claim 15, Yuan in view of Yang teaches as is set forth in claim 14 rejection but does not specifically disclose wherein the vertical distance between the position of the optical gap farthest from the central axis and the central axis is Yet, the maximum radius of the optical effective portion of the first plastic lens element facing to the cementing glue coating is Y12, and the following condition is satisfied: Yet/Y12                  
                    <
                
             0.85.
However, the vertical distance and radius are “result effective variables” because they confer to the lens size. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein a vertical distance between a                 
                    <
                
             0.85, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result-effective variable involves only routine skill in the art, MPEP2144.05.
One would have been motivated to have wherein a vertical distance between a position of the optical gap farthest from the central axis and the central axis is Yet, a maximum radius of the optical effective portion of the first plastic lens element facing to the cementing glue coating is Y12, and the following condition is satisfied: Yet/Y12                  
                    <
                
             0.85, for the purpose of manufacturing a low profile lens assembly.
Regarding claim 16, Yuan in view of Yang teaches as is set forth in claim 3 rejection but does not specifically disclose wherein a vertical distance between a position of the optical gap farthest from the central axis and the central axis is Yet, a maximum radius of the optical effective portion of the second plastic lens element facing to the cementing glue coating is Y21, and the following condition is satisfied: Yet/Y21                  
                    <
                
             0.95.
However, the vertical distance and radius are “result effective variables” because they confer to the lens size. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein a vertical distance between a position of the optical gap farthest from the central axis and the central axis is Yet, a maximum radius of the optical effective portion of the second plastic lens element facing to the cementing glue coating is Y21, and the following condition is satisfied: Yet/Y21                  
                    <
                
             0.95, since it 
One would have been motivated to have wherein a vertical distance between a position of the optical gap farthest from the central axis and the central axis is Yet, a maximum radius of the optical effective portion of the second plastic lens element facing to the cementing glue coating is Y21, and the following condition is satisfied: Yet/Y21                  
                    <
                
             0.95, for the purpose of manufacturing a low profile lens assembly.
Regarding claim 17, Yuan in view of Yang teaches as is set forth in claim 16 rejection but does not specifically disclose wherein a vertical distance between a position of the optical gap farthest from the central axis and the central axis is Yet, a maximum radius of the optical effective portion of the second plastic lens element facing to the cementing glue coating is Y21, and the following condition is satisfied: Yet/Y21                  
                    <
                
             0.85.
However, the vertical distance and radius are “result effective variables” because they confer to the lens size. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein a vertical distance between a position of the optical gap farthest from the central axis and the central axis is Yet, a maximum radius of the optical effective portion of the second plastic lens element facing to the cementing glue coating is Y21, and the following condition is satisfied: Yet/Y21                  
                    <
                
             0.85, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result-effective variable involves only routine skill in the art, MPEP2144.05.
                
                    <
                
             0.85, for the purpose of manufacturing a low profile lens assembly.
Regarding claim 18, Yuan in view of Yang teaches as is set forth in claim 2 rejection and Yuan further teaches further comprising: an aligning structure for aligning the first plastic lens element and the second plastic lens element with each other (11), wherein the optical gap (as shown in Fig. 1), the cementing glue coating (14) and the aligning structure (11) are far away from a central axis of the plastic lens assembly along a direction far from the central axis in sequence (as shown in Fig. 1).
Regarding claim 19, Yuan in view of Yang teaches as is set forth in claim 1 rejection and Yuan further teaches an imaging lens module (10), comprising: the plastic lens assembly (as shown in Fig. 1).
Regarding claim 20, Yuan in view of Yang teaches as is set forth in claim 1 rejection and Yuan further teaches an electronic device, comprising: the imaging lens module ([0023], “he lens modules 10, 20 each can be cooperated with an image sensor (not shown) to become a camera module or to be used in varies of electronic devices”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.Y.L./Examiner, Art Unit 2872      

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872